FINAL REJECTION

Examiner’s Remarks
Regarding the amendment filed 5/3/2022:
The amendment to claims 1-3, 5 and 11 are acknowledged and accepted.
The cancellation of claims 9 and 12-15 is acknowledged and accepted.
	The addition of new claims 16 and 17 is acknowledged and accepted.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/763948, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
 Prior-filed application, Application No. 61/763948 fails to describe the claimed laser reactive layer.  Accordingly, claims 1-8, 10, 11, 16 and 17 are not entitled to the benefit of the prior application.  The effective filing date of claims 1-8, 10, 11, 16 and 17 is 2/12/2014 (Application No. 14/178436). 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/13/2022 and 5/2/2022 were filed after the mailing date of the Non-final office action on 2/3/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “at least one buffer layer positionable between…”  It appears the language should be “at least one buffer layer positioned between…”  
Claim 1 recites “the first core assembly”.  There is insufficient antecedent basis for this limitation in the claim.  It appears the claim language should be “the first core subassembly”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10, 11, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the specification recites “A card 10 with the hard coat layer embodying the invention has the following properties: uniform surfaces which are scratch and abrasion resistant”.  This is the only recitation in the specification that describes something with respect to the hard coat layer being “uniform”.  However, the specification does not describe a uniform finish imparted to the hard coat layer by the buffer layer when the laser reactive layer is exposed to a laser beam for forming laser personalized indicia.  The specification does not describe how the buffer layer nor the laser to the laser reactive layer imparts the uniform surface, i.e. uniform finish, to the hard coat layer.  Therefore, this limitation is considered new matter.
Claim 10 recites “wherein one of said layers forming said first core subassembly includes laser reactive particles”.  Claim 1 already recites there is a laser reactive layer.  Therefore, claim 10 implies that other layers of the first core subassembly, not necessarily the laser reactive layer, can include laser reactive particles.  The specification does not describe an embodiment where layers other than the laser reactive layer can include laser reactive particles, i.e. more than one layer having laser reactive particles.  Therefore, this is considered new matter in view of the amendment (newly added limitation) to claim 1.
Claims not specifically addressed fail to comply with the written description requirement.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 11, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first core subassembly comprised of two or more layers, said first core subassembly having a top layer and a bottom layer, at least one of the two or more layers comprising a laser reactive layer”.  Thus the claim language implies there is an embodiment where there can be two layers.  However, based on the claim language, there must be three layers, i.e. a top layer, a bottom layer and a laser reactive layer.  Therefore, it is unclear how there can an embodiment of having two layers when there are three layers required, i.e. a top layer, a bottom layer, and a laser reactive layer.  Does the applicant intend either the top layer or the bottom layer is a laser reactive layer, or does the applicant intend there to be at least three layers?  Please clarify.
Claim 1 recites “the second subassembly being attached to the top layer of the first core assembly so that the hard coat layer is arranged closest to the first core assembly”.  However, the claim language further recites “at least one buffer layer positionable between the hard coat layer and the laser reactive layer”.  Therefore, it is unclear how the second subassembly can be attached to the top layer so that the hard coat is closest to the first core assembly when there is a buffer layer between the hard coat layer and the laser reactive layer of the first core assembly.  Please clarify.  It is unclear as to the structure of the card product with respect to the arrangement of the hard coat layer, top layer of the first core assembly and the laser reactive layer of the first core assembly.  Does the applicant mean that, from top to bottom, there is a hard coat layer, a top layer, a buffer layer and then a laser reactive layer and bottom layer?  However, the way the claim is worded, the buffer layer is not a part of the first core subassembly.  Therefore, does the applicant mean the structure, from the top to bottom, is a hard coat layer, a buffer layer, a top layer, a laser reactive layer, and a bottom layer?  If so, the second subassembly cannot be attached to the top layer since there is a buffer layer in between.  Should the applicant intend the top layer to be a laser reactive layer, the buffer layer would still in between the hard coat layer and the top layer.  Therefore, it is unclear as to the structure of the claimed card product.  Please clarify.
Claim 4 recites “the second subassembly attached to the top layer of the first core assembly…”.  It is unclear how this occurs, when claim 1 requires a buffer layer between the hard coat layer of the second subassembly and the first core subassembly.  Please clarify.
Claim 10 recites “where in one of the said layers forming said first core subassembly includes laser reactive particles”.  It is unclear if the applicant intends the laser reactive layer to include laser reactive particles, or if other layers other than the laser reactive layer can include laser reactive particles.  Please clarify.
Claims not specifically addressed are indefinite due to their dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 7, 8 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being anticipated by Herslow (US 2009/0169776) (hereinafter referred to as Herslow ‘776) in view Maurer et al. (US 4,579,754) and Minamino et al. (JP 06-222537).
With respect to claims 1, as best understood, Herslow ‘776 discloses a card comprising:
a first core subassembly (30) comprised of two or more layers (23a, 23b, 22, 24a, 24b, 25a, 25b, 27a, 27b, 30), said first core subassembly having a top layer (23a) and a bottom layer (23b), at least one of the two or more layers comprises a laser reactive layer (22) ([0047], [0048], [0051], [0052], Figs. 4 and 8);
 a second subassembly including an external coat layer (29a), the second subassembly being attached to the top layer of the first core subassembly (via at least one buffer layer 25a) ([0050], Figs. 4 and 8); and
at least one buffer layer (25a) positonable between the external coat layer and the laser reactive layer ([0034], [0047], Figs. 4 and 8).
Herslow ‘776 fails to expressly disclose the external layer being a hard coat layer. Herslow ‘776 also fails to expressly disclose a uniform finish imparted to the hard coat layer by the buffer layer when the laser reactive layer is exposed to a laser beam for forming laser personalized indicia, the uniform finish being devoid of cracks overlying the laser personalized indicia.
Nevertheless, Herslow ‘776  teaches the external coat layer being made of PVC ([0052], Fig. 4).  It is well known in the art for PVC laminate film to be a hard coat (e.g. hard film), as taught by Maurer et al. (col. 2, lines 52-68; col. 4, lines 39-48).  
It would have been obvious to one of ordinary skill in the art to modify the external coat layer to be a hard coat in order to predictably provide a hard laser responsive cover film, as desired.
The combined teachings of Herslow ‘776 and Maurer et al. disclose the invention set forth above, however they fail to expressly disclose a uniform finish imparted to the hard coat layer by the buffer layer when the laser reactive layer is exposed to a laser beam for forming laser personalized indicia, the uniform finish being devoid of cracks overlying the laser personalized indicia.
Nevertheless, Herslow ‘776 teaches the first core assembly of the transaction card can be personalized using a laser beam after the first core assembly, buffer layer and external hard coat layer have been formed, and the laser has to pass through the hard coat layer before impacting the internal core layer and exposing the laser reactive layer ([0011], [0052], [0053]).  Additionally, since the modified Herslow discloses a same claimed structure/material and method of the hard coat layer, the buffer layer and the laser passing through the hard coat layer and the buffer layer before exposing the laser reactive layer, the structure/material would provide the same result, i.e. uniform finish imparted to the hard coat layer and the hard coat layer being devoid of cracks overlying the laser personalized indicia.  Makamino et al. teaches it is well known in the art that that a uniform protective surface coating on a card imparts scratch resistance, water resistance and chemical resistance ([0005], [0006]), and the uniform coating forms a coating finish that his stable and the appearance is good ([0012]).  
It would have been obvious to one of ordinary skill in the art to try to include a uniform finish imparted to the hard coat layer by the buffer layer when the laser reactive layer is exposed to a laser beam for forming laser personalized indicia, the uniform finish being devoid of cracks overlying the laser personalized indicia, in order to have a card having a hard coat layer that imparts scratch resistance, where the hard coat layer is stable and the appearance is good.
With respect to claim 4, the modified Herslow ‘776 discloses the second subassembly attached to the top layer of the first core subassembly is a top second subassembly, the card product further comprising a bottom second subassembly (29b) attached to the bottom layer of the first core subassembly to form said first card assembly ([0048], [0050], Figs.4 and 8).
With respect to claim 6, the modified Herslow ‘776 discloses the first core subassembly includes a metal core layer (Herslow ‘776: [0052]).
With respect to claim 8, the modified Herslow ‘776 discloses the first core subassembly comprises at least one of the following: (a) an integrated circuit and an antenna configured to enable radio frequency communication with an external reading device; and (b) an integrated circuit with contacts extending to a surface of the card configured to enable direct contact and communication between an external device and the integrated circuit) (Herslow ‘776: [0026], [0057], [0058], Fig. 8).
With respect to claim 17, the modified Herslow ‘776 discloses the buffer layer comprises polyvinyl chloride, polyethylene terephthalate, or polyethylene terephthalate glycol (Herslow ‘776: [0047]).

Claims 2 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herslow ‘776 modified by Maurer et al. and Minamino et al. as applied to claim 1 above, and further in view of Mott et al. (US 2002/0014297).
With respect to claims 2 and 11, the modified Herslow ‘776 addresses all the limitations of claim 1 and further discloses the hard coat layer comprises polyvinyl chloride (Herslow: [0048]).
The modified Herslow ‘776 fails to expressly disclose the hard coat layer includes nanoparticles and a carrier for said nanoparticles.  The modified Herslow ‘776 also fails to expressly disclose the nanoparticles are selected from the group consisting of silicate nanoparticles, zinc oxide nanoparticles, and silicon dioxide crystalline nanoparticles.
It is well known in the art for a PVC layer to include silicon dioxide nanoparticles for wear and abrasion resistance, as taught by Mott et al. ([0024]).
It would have been obvious to one of ordinary skill in the art modify the hard coat layer to include silicon dioxide nanoparticles in the carrier in order to predictably provide an abrasion resistant hard coat.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herslow ‘776 modified by Maurer et al. and Minamino et al. as applied to claim 1 above, and further in view of Kitamura et al. (US 2007/0013983).
With respect to claim 3, the modified Herslow ‘776 addresses all the limitations of claim 1, and further discloses the buffer layer underlaying the hard coat layer comprises a plastic primer layer (23a) (Herslow ‘776: [0041], [0051]).
However, the modified Herslow ‘776 fails to expressly disclose the plastic primer layer comprising colorants, dyes, or pigments.
Kitamura et al. teaches it is well known in the art for a primer layer to include colorants, dyes or pigments ([0031], [0161], [0163]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the primer layer to include colorants, dyes or pigments in order to provide a white primer layer so that a printed image is easier to view.

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herslow ‘776 modified by Maurer et al. and Minamino et al. as applied to claim 1 above, and further in view of Boxall (GB 1,590,439)
With respect to claim 5, the modified Herslow ‘776 addresses all the limitations of claim 1, and further discloses the first core subassembly comprises a core plastic layer, and  a plurality of clear polyvinyl chloride (PVC) layers with graphics (print) on one or more selected PVC layers ([003.1], [0048], Figs. 4 and 8).
The modified Herslow ‘776 fails to expressly disclose the core a magnetic stripe.
It is well known in the art for a core of a card to include a magnetic stripe, as taught by Boxall (pg. 1, line 92 – pg. 2, line 26).
It would have been obvious to one of ordinary skill in the art to modify the core to include a magnetic stripe in order to store desired magnetically readable identification information.
With respect to claim 6, the modified Herslow ‘776 discloses the first core subassembly comprises at least one of the following: (a) an integrated circuit and an antenna configured to enable radio frequency communication with an external reading device; and (b) an integrated circuit with contacts extending to a surface of the card configured to enable direct contact and communication between an external device and the integrated circuit) (Herslow ‘776: [0026], [0057], [0058], Fig. 8).

Claims 10 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Herslow ‘776 modified by Maurer et al. Minamino et al. and further modified by as applied to claim 5 above, and further in view of Herslow (US 7,287,704) (hereinafter referred to as Herslow ‘704) and Yrjonen (US 2009/0310470).
With respect to claims 10 and 16, the modified Herslow ‘776  addresses all the limitations of claim 5.
The modified Herslow ‘776 additionally fails to expressly disclose one of said layers forming said first core subassembly includes laser reactive particles, wherein the laser reactive layer comprises carbon particles.
 	Herslow ‘704 additionally teaches it is well known in the art for a first core subassembly to comprise a laser reactive material (col. 5, lines 5-34; col. 8, lines 45-48).  Yrjonen teaches it is well known in the art for a laser reactive material to comprise carbon particles ([0028]).
	It would have been obvious to one of ordinary skill in the art to modify the first core subassembly such that one of said layers forming said first core subassembly to include laser reactive particles, wherein the laser reactive particles is carbon particles, in order to provide a laser markable layer that enables variable information including personalized information to be selectively engraved on the card.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10, 11, 16 and 17 have been considered but are moot in view of new grounds of rejection in view of the amendment to claim 1 (e.g. at least one of the two or more layers comprising a laser reactive layer; at least one buffer layer positionable between the hard coat layer and the laser reactive layer; and a uniform finish imparted to the hard coat layer by the buffer layer when the laser reactive layer is exposed to a laser beam for forming laser personalized indicia, the uniform finish being devoid of cracks overlying the personalized indicia”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876